1    MARY ELLMANN TANG (SBN 154340)
     PATRICIA H. LYON (SBN 126761)
2    KEVIN E. FUSCH (SBN 255877)
     FRENCH LYON TANG
3    A Professional Corporation
     1550 Parkside Drive, Suite 250
4    Walnut Creek, CA 94596
     Telephone: (925) 678-1876
5

6    Attorneys for Movant
     BANK OF THE WEST
7
                              UNITED STATES BANKRUPTCY COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9

10    In Re:                                             Case No. 20-10616-CN-11
                                                         Chapter 11
11    TYLER LEASE MEIGGS,
                                                         CERTIFICATE OF SERVICE
12             Debtor.
13                                                       Confirmation Hearing
                                                         Date: October 1, 2021
14                                                       Time: 11:00 am
      ______________________________/                    via Tele/Videoconference
15                                                       www.canb.uscourts.gov/calendars

16
     I, NICOLE FEARS, declare:
17
               I am over the age of eighteen years, and not a party to the within action. I am
18
     employed in the County of Contra Costa, State of California. My business address is 1550
19
     Parkside Drive, Suite 250, Walnut Creek, California 94596. Service was made under the
20
     direction of Mary Ellmann Tang, Esq., who is an active member of the State Bar of
21
     California and is not a party to the action.
22
               On August 19, 2021, I served the foregoing documents described as: OBJECTION
23
     TO CHAPTER 11 PLAN AND DECLARATION IN SUPPORT OF OBJECTION on the
24
     interested parties in this matter by placing true copies thereof in sealed envelopes addressed
25
     as follows:
26    Debtor                                               U.S. Trustee’s Counsel
      Tyler Lease Meiggs                                   Suhey Ramirez
27    P.O. Box 2073                                        Office of the United States Trustee
28    Guerneville CA 95446                                 280 South 1st St.
                                                           San Jose, CA 95113

Case: 20-10616           Doc# 98-2    Filed: 08/19/211 Entered: 08/19/21 14:33:16          Page 1 of
     CERTIFICATE OF SERVICE                       2
1     Debtor’s Counsel                                  Ais Portfolio Services LP
      Ruth Elin Auerbach                                Attn: Capital One Auto Finance
2
      Law Offices of Ruth Elin Auerbach                 Account: XXXXXXXXX0630
3     77 Van Ness Ave. #201                             4515 N Santa Fe Ave. Dept. Aps
      San Francisco, CA 94102                           Oklahoma City, OK 73118
4
      U.S. Trustee                                      Attorney for County of Sonoma
5     Office of the U.S. Trustee / SR                   Jacquelyn H. Choi
      Office of the United States Trustee               Rimon P.C.
6
      Phillip J. Burton Federal Building                2029 Century Park East Suite 400N
7     450 Golden Gate Ave. 5th Fl., #05-0153            Los Angeles, CA 90067
      San Francisco, CA 94102
8
      Thomas P. Kelly, III
9     Law Offices of Thomas P. Kelly III
      P. O. Box 1405
10    Santa Rosa, CA 95402
11    Twenty Largest Unsecured Creditors                Rogoway Law Group
      Wells Fargo Credit Services                       115 Fourth Street, Suite B
12
      P. O. Box 51193                                   Santa Rosa, CA 95401
13    Los Angeles, CA 90051

14    Internal Revenue Service                          Franchise Tax Board
      Special Procedures                                Bankruptcy Unit MS A-340
15    P. O. Box 7346                                    P. O. Box 2952
16    Philadelphia, PA 19101                            Sacramento, CA 95812-2952

17          I caused such envelopes to be deposited in the mail at Walnut Creek, California. The
18   envelopes were mailed first class mail with postage thereon fully prepaid. I am “readily
19   familiar” with this firm’s practice of collection and processing correspondence for mailing.
20   It is deposited with the U.S. Postal Service on that same day in the ordinary course of
21   business. I am aware that on motion of a party served, service is presumed invalid if postal
22   cancellation date or postage meter date is more than one (1) day after date of deposit for
23   mailing in affidavit.
24          I declare under penalty of perjury under the laws of the United States that the
25   foregoing is true and correct.
26          Executed this 19th day of August 2021, at Walnut Creek, California.
27
                                             /s/Nicole Fears
28                                              NICOLE FEARS


Case: 20-10616       Doc# 98-2        Filed: 08/19/212 Entered: 08/19/21 14:33:16        Page 2 of
     CERTIFICATE OF SERVICE                       2
